Case: 10-50472 Document: 00511315633 Page: 1 Date Filed: 12/08/2010




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                          December 8, 2010
                                     No. 10-50472
                                  Conference Calendar                       Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

PEDRO OSORIO-SILOVAR, also known as Pedro Infante, also known as Jose
Diaz,

                                                   Defendant-Appellant


                    Appeal from the United States District Court
                         for the Western District of Texas
                              USDC No. 1:09-CR-586-1


Before KING, BENAVIDES, and PRADO, Circuit Judges.
PER CURIAM:*
       Appealing the judgment in a criminal case, Pedro Osorio-Silovar presents
arguments that he concedes are foreclosed. See United States v. Daugherty, 264
F.3d 513, 518 (5th Cir. 2001) (rejecting Commerce Clause-based challenge to 18
U.S.C. § 922(g)(1)); United States v. De Leon, 170 F.3d 494, 499 (5th Cir. 1999)
(same); United States v. Rawls, 85 F.3d 240, 242 (5th Cir. 1996) (same). The
Government’s motion for summary affirmance is GRANTED, its alternative


       *
        Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
    Case: 10-50472 Document: 00511315633 Page: 2 Date Filed: 12/08/2010

                                  No. 10-50472

motion for an extension of time to file a brief is DENIED, and the judgment of
the district court is AFFIRMED.




                                       2